STATE OF WISCONSIN — SUPREME COURT
ORDER
The court has received a copy of the judgment of conviction of Leslie J. Webster in U.S. District Court for the Western District of Wisconsin, dated January 21, 1997, of one count of concealment of assets in a bankruptcy, a Class D felony. Pursuant to that judgment of conviction, Mr. Webster was sentenced to 15 months imprisonment, fined $4000, plus a $50 court *17assessment, and placed on three years supervised release. Execution of the sentence was stayed until February 11,1997.
Attorney Webster was admitted to the practice of law in Wisconsin in 1979 and practiced in Ellsworth, Wisconsin. Pursuant to SCR 11.03, the court, upon receiving satisfactory proof that an attorney has been convicted of a serious crime, that is, a felony or lesser crime which, in the court's opinion, reflects upon the attorney's fitness, may summarily suspend that attorney's license to practice law pending final disposition of a disciplinary proceeding. The court anticipates that the Board of Attorneys Professional Responsibility will file a disciplinary proceeding in due course.
It Is Ordered that, pursuant to SCR 11.03, the license of Leslie J. Webster to practice law in Wisconsin is summarily suspended, effective the date of this order and pending disposition of an attorney disciplinary proceeding based on his criminal conviction.
It Is Further Ordered that Leslie J. Webster comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been suspended.
/s/ Marilyn L. Graves
Marilyn L. Graves, Clerk of Supreme Court